Citation Nr: 0519470	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for right femur 
fracture residuals, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right tibia and 
fibula fracture residuals, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that denied service 
connection for a cervical spine disability, as well as 
ratings in excess of 10 percent each for residuals of 
fractures of the right femur and the right tibia and fibula.  
A Notice of Disagreement was received in September 2002, and 
a Statement of the Case (SOC) was issued in October 2002.  A 
Substantive Appeal was received in November 2002.

In a statement received in November 2002, the veteran's 
representative requested, on the veteran's behalf, a hearing 
before a hearing officer at the RO.  By letter of December 
2002, the RO notified the veteran and his representative of a 
hearing that had been scheduled for him on January 28, 2003.  
The veteran failed to report for the hearing.  By statement 
of January 29, 2003, the veteran's representative notified 
the RO that the veteran had canceled his hearing request and 
did not want to reschedule it.

In December 2003, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in 
February 2005, reflecting the RO's continued denial of the 
claims on appeal.

As a final preliminary matter, the Board notes that, in 
written argument dated in May 2005, the veteran's 
representative claimed service connection for a cervical 
spine disability as secondary to the veteran's service-
connected residuals of fractures of the right femur and the 
right tibia and fibula.  As that issue has not been 
adjudicated by the RO, it is not properly before the Board ; 
hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A cervical spine disability was first manifested many 
years post service, and the competent evidence establishes no 
medical relationship between any such disability and any 
incident of the veteran's military service, including his 
1967 automobile accident. 

3. The veteran's right femur fracture residuals consist of 
complaints of pain and stiffness in the hip and thigh; there 
is objective evidence of a healed fracture deformity in the 
proximal femoral shaft.

4.  The veteran's right tibia and fibula fracture residuals 
consist of complaints of ankle pain, stiffness, weakness, 
swelling, fatigability, and lack of endurance; there is 
objective evidence of right knee degenerative joint disease 
(DJD) with chronic residual pain, and DJD suspected within 
the ankle mortise.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1101, 11110, 1112, 
1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).    

2.  The criteria for a rating in excess of 10 percent for 
right femur fracture residuals are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5255 (2004).    



3.  The criteria for a rating in excess of 10 percent for 
right tibia and fibula fracture residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 
5261, 5262, 5270, 5271, 5275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the May and June 2001 and January 2002 RO letters, 
the February 2002 rating action, the October 2002 RO letter 
and SOC, the December 2002, February 2003, and January and 
August 2004 RO letters, the February 2005 SSOC, and the April 
2005 RO letter, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the June 2001, January 2002, and January 2004 
RO letters, SOC, and SSOC variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter RO letters and the SSOC specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter January 2004 
RO letter specifically notified the veteran to furnish any 
medical records that he had that were pertinent to his 
claims.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, duty to assist letters were 
furnished to the veteran in May and June 2001 and January 
2002, but documents strictly meeting the VCAA's notice 
requirements were not provided to him prior to the February 
2002 rating action on appeal.  However, the Board finds that 
any lack of full, pre-adjudication notice in this case does 
not prejudice the veteran in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect, such that the error affects the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOC issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
December 2003 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claims on the merits in 
February 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive service and post-service VA and private 
medical records from the time of the veteran's military 
service to 2005.  As noted above, the veteran failed to 
report for a RO hearing scheduled in January 2003.  Further, 
comprehensive post-service VA and private medical records 
from 1968 to 2005 have been obtained and associated with the 
claims file.  The veteran was afforded comprehensive VA 
examinations in January 2002 and August 2004.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
evidence pertinent to the claim that has not been obtained.  
In a January 2002 statement, the veteran stated that he had 
no additional medical evidence to submit in connection with 
his claims.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims on 
appeal,  at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Background

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of any cervical spine 
disability.  The service medical records do show 
hospitalization of the veteran from December 1967 to June 
1968 following an automobile accident in which he fractured 
his right femur, tibia, and fibula; no involvement of the 
cervical spine was shown.  On admission examination, there 
was no history of neck pain or masses, and the neck was 
supple and without masses on examination.

DD Form 261, Report of Investigation, Line of Duty and 
Misconduct Status; DA Form 2173, Statement of Medical 
Examination and Duty Status; a military police traffic 
accident report; and several other military police reports, 
each dated in December 1967, indicate that the veteran 
sustained right leg, right hip, left-sided abdominal, and 
internal injuries in the accident; no cervical spine injury 
was noted.  

On VA Form 21-4176, Report of Accidental Injury, completed in 
April 1968, the veteran stated that he sustained right leg 
fractures in the accident, and described no cervical spine 
injury.

Post service, in an application for VA disability 
compensation which was received in July 1968, the veteran 
claimed service connection for right leg disability for which 
he was treated in service in December 1967; he claimed no 
cervical spine disability.

On October 1968 VA examination, the veteran gave a history of 
right leg fractures only in a December 1967 automobile 
accident.  On current examination, the neck was normal.  

On October 1973 VA examination, the veteran gave a history of 
right leg fractures only in a December 1967 automobile 
accident.  There were no complaints or findings of any 
cervical spine disability.

On December 2000 examination by F. Clifford, M.D., the 
veteran gave a history of a major car accident in 1967 with 
multiple right leg fractures and some residual ankle pain.  
On current examination, the neck was supple and without 
masses.

In early March 2001, the veteran was hospitalized at the 
Warren General Hospital.  He then gave a history of the onset 
of balance problems in the last several days.  On current 
examination, the neck was supple.  Lower leg strength was 
normal.  The Romberg test was markedly positive on standing.  
The initial assessments included ataxia with positive Romberg 
test; the examiner also noted a concern about a central 
lesion.  Subsequent magnetic resonance imaging (MRI) of the 
brain showed mild involutional change for a person of the 
veteran's age.  Neurological testing showed significant 
dysmetria, a Parkinsonian-type tremor, significant slowing, 
uncoordinated movements, and profound dysdiadochokinesis.  
More aggressive neurological evaluation was recommended.

From mid-March to May 2001, the veteran was hospitalized at 
the HealthSouth Rehabilitation Hospital for what was 
diagnosed as confirmed central pontine myelinolysis.  On 
admission examination, there was ataxia in the upper and 
lower extremities, and the veteran moved his legs slowly.  
The initial impression was severe spastic bi-hemiparesis, 
possible central pontine myelinolysis.  Subsequent 
neurological evaluation showed severe spastic bi-hemiparesis, 
traumatic ataxia, and some dysmetria and weakness in both 
upper and lower extremities.  On examination in late March, 
the neck was unremarkable.  

The report of a January 2002 VA orthopedic examination 
includes the examiner's notation that the veteran's claims 
file was reviewed.  The examiner noted a history of a car 
accident in service in 1967 resulting in right femur, tibia, 
and ankle fractures, and a 1-year history of a neurological 
problem affecting the veteran's brain stem.  The veteran 
complained of pain and stiffness in the hip, knee, and ankle 
affected by weather changes and activities, and some 
difficulty with prolonged walking; he used no orthosis.  He 
gave an 8-year history of neck stiffness and aching.  On 
current examination, the veteran walked with a quad cane in 
his right hand, which the examiner noted was not for his 
right lower extremity problems, but due to his brain stem 
problems.  He walked with a very slow, deliberate, shuffling-
type gait.  There was some right hip stiffness.  There were 
no contractures.  There was limited abduction and terminal 
flexion, and some slight loss of external rotation.  There 
was no right knee swelling or malalignment, and full 
extension lacked 20 degrees; there was no loss of flexion, 
and the knee was stable in all areas.  There was some ankle 
stiffness, but no swelling or loss of motion, and the ankle 
was stable.  

Pelvic X-rays revealed no evidence of any recent fracture, 
dislocation, or bony pathology.  The sacroiliac and hip 
joints appeared intact.  The proximal portion of an 
intramedullary rod was seen overlying the proximal right 
femoral shaft, without evidence of recent fracture or 
dislocation.  X-rays of the right femur and hip revealed an 
intramedullary rod extending through the proximal and visible 
mid-portion of the right femur.  There appeared to be a 
healed fracture deformity in the proximal femoral shaft, 
without evidence of recent fracture or dislocation.  The hip 
joint appeared intact.  X-rays of the right knee revealed no 
evidence of recent fracture, dislocation, or bony pathology.  
The distal portion of the medullary rod was seen within the 
femoral shaft.  There was mild degenerative change of the 
medial compartment of the right knee.  X-rays of the right 
tibia, fibula, and ankle revealed old, healed fracture 
deformities of the distal tibial and fibular shaft, without 
evidence of recent fracture or dislocation.  Mild 
degenerative changes were suspected within the ankle mortise 
joint.  Cervical spine X-rays revealed mild to moderate 
degenerative disc space narrowing and neural foraminal 
stenosis.  

After reviewing the veteran's 1967 medical records, the 
examiner opined that his current neck disability was not 
related to his 1967 in-service accident, as those records 
contained no reference to any neck injury whatsoever.  The 
diagnoses included history of right femur and tibia fracture.

VA outpatient treatment records from February 2002 to January 
2005 show continuing follow-up treatment and evaluation of 
the veteran for several disabilities including central 
pontine myelinolysis with severe spastic bi-hemiparesis.  
February 2002 examination showed lower leg evidence of 
peripheral vascular disease, limited right ankle range of 
motion due to previous reconstruction and pinning, and mild 
bilateral lower extremity spasticity with manipulation.  In 
June 2002, the veteran denied numbness, pain, or swelling in 
the extremities.  Deficits from the central pontine 
myelinolysis were noted to be an unsteady gait and decreased 
manual dexterity.  In August 2002, the veteran gave an 8-year 
history of torticollis, with radiological evidence of 
cervical degenerative joint disease (DJD).  Functionally, he 
was ambulatory utilizing a 4-leg cane.  He had some 
instability associated with ambulation due to demyelinating 
disease of the central nervous system.  In November 2002 and 
January 2005, the veteran denied numbness, pain, or swelling 
in the extremities.           

On August 2004 VA examination, the examiner reviewed 
pertinent portions of the claims file.  The veteran was noted 
to be right-handed.  A review of December 1967 service 
medical records indicated that the veteran was involved in a 
motor vehicle accident in which he fractured the mid-shaft of 
the right femur, as well as the right tibia and fibula, each 
with no artery or nerve involvement.  2001 medical records 
showed that he sustained a neurological insult involving 
central pontine myelinolysis with severe spastic bi-
hemiparesis.  

The veteran currently complained of pain and stiffness in the 
right ankle, hip, thigh, and knee; knee and ankle weakness; 
ankle swelling; knee instability, without evidence of locking 
phenomenon; and fatigability and lack of endurance in the 
right ankle and hip.  He denied heat or redness in any right 
leg joint, and took no medication for his pain.  He had had 
no flare-ups of his right leg joint problems, other than a 
"lightening bolt"-type of sensation in the right thigh that 
only occurred about twice a year for a split second.  There 
was no functional impairment during the flare due to its very 
short duration.  He used a cane for his central pontine 
myelinolysis neurological problem, which involved a tremor 
and other problems.  He had had no known episodes of 
dislocation or recurrent subluxation of the right leg joints.  
He stated that he left his last employment as a meat cutter 
in 2001 due to his neurological disability; he had not lost 
time or had any productivity problems at work because of his 
right leg.  His right leg pain limited his ability to get in 
and out of the shower, as he had difficulty picking up his 
right foot.  His balance was not very good since the central 
pontine myelinolysis episode.  His everyday activities such 
as dressing took a lot more time, partly due to his leg pain, 
and he was unable to walk for prolonged distances.  

On current examination, the veteran ambulated with a stiff 
right leg and leaned to the right, with circumduction of the 
left leg when not using a cane.  Manual muscle testing was 
essentially 5/5 throughout the right lower extremity, except 
for weakness noted (actively, ankle dorsiflexion was less 
than 3/5, but resistance strength was 4/5).  There was no 
right knee or ankle malalignment with weight-bearing in a 
static standing position.  There was no erythema or warmth 
about the right hip, knee, or ankle regions.  There was mild 
right knee suprapatellar effusion.  There was pain on 
palpation of the right ankle above the medial malleolus, but 
nowhere else.  There was no pain on right knee palpation.  
There was pain on palpation over a right hip scar that had a 
mild subcutaneous defect, but was movable; a long lateral 
right thigh scar was without pain on palpation.  

On range of motion testing, both active and passive hip 
flexion was from 0 to        86 degrees without pain, and 
also without pain after 5 repetitive motions (the normal hip 
flexion range being 0 to 125 degrees).  Both active and 
passive right hip extension was to 0 degrees with some 
discomfort; after 5 repetitive motions, he lacked full 
extension by 9 degrees to the point of discomfort (the normal 
hip extension range being 0 to 30 degrees).  Right hip 
adduction was without pain passively and actively.  Passive 
adduction was from 0 to 12 degrees, and from 0 to 16 degrees 
after 5 repetitive motions; active adduction was from 0 to 14 
degrees, and from 0 to 15 degrees after 5 repetitive motions 
(the normal hip adduction range being from 0 to 25 degrees).  
Right hip abduction was without pain passively and actively.  
Passive abduction was from 0 to 16 degrees, and the same 
after                  5 repetitive motions; active abduction 
was from 0 to 22 degrees, and from 0 to      23 degrees after 
5 repetitive motions (the normal hip abduction range being 
from    0 to 45 degrees).  Both external and internal right 
hip rotation was without pain actively and passively.  
Passive external hip rotation was from 0 to 26 degrees, and 
from 0 to 25 degrees after 5 repetitive motions; active 
external rotation was from    0 to 20 degrees, and from 0 to 
21 degrees after 5 repetitive motions (the normal hip 
external rotation range being from 0 to 60 degrees).  Passive 
internal hip rotation was from 0 to 22 degrees, and from 0 to 
20 degrees after 5 repetitive motions; active internal hip 
rotation was from 0 to 14 degrees, and from 0 to 15 degrees 
after 5 repetitive motions (the normal hip internal rotation 
range being from 0 to            40 degrees).

Right knee extension was to 0 degrees both passively and 
actively, and after            5 repetitive motions.  Flexion 
was painless both actively and passively.  Passive flexion 
was from 0 to 110 degrees, and from 0 to 115 degrees after 5 
repetitive motions; active flexion was from 0 to 103 degrees, 
including after 5 repetitive motions.  

Right ankle dorsiflexion and plantar flexion were painless.  
Passive dorsiflexion was from 0 to 2 degrees, including after 
5 repetitive motions; active dorsiflexion lacked 4 degrees to 
neutral, and lacked 3 degrees to neutral after 5 repetitive 
motions.  Passive plantar flexion was from 0 to 29 degrees, 
and from 0 to              31 degrees after 5 repetitive 
motions; active plantar flexion was from 4 to              36 
degrees, and from 3 to 35 degrees after 5 repetitive motions.                   

The diagnoses were service-connected right femur fracture 
with intramedullary rod fixation, with chronic residual hip 
pain and infrequent thigh pain; right knee DJD by X-ray in 
the medial compartment with chronic residual pain; and 
service-connected tibia and fibula fractures of the right 
ankle in the distal shafts, with chronic residual 
stiffness/pain complaints and DJD suspected within the ankle 
mortise by 2002       X-rays.

The examiner commented that there appeared to be some right 
ankle weakness, based upon the fact that range of motion was 
not as good for dorsiflexion actively as it was passively.  
Also notable was that active right knee motion was not to the 
same degree as passive motion, and that active internal and 
external hip rotation was less overall than passive rotation, 
although these differences were to a mild degree.  Otherwise, 
the veteran described no pain on motion, other than some 
discomfort with right hip extension.  Regarding flare-ups, 
the examiner noted that    5 repetitive motions were done 
during range of motion testing, and that the veteran noted no 
flare-ups of pain other than a split-second of thigh pain 
about twice a year which did not produce any functional loss.  
Since the veteran did have motion of all hip, knee, and ankle 
joints at least to some degree, there was no evidence of 
ankylosis.  The examiner stated that it was difficult to 
assess whether the veteran's right hip/thigh, knee, and ankle 
disabilities would be characterized as slight, moderate, or 
severe, due to the fact that he also sustained a neurological 
injury which could affect those disabilities in terms of 
weakness from the non-service-connected neurological insult; 
he noted that the veteran did report limping and having 
difficulty with right leg motion prior to the neurological 
insult.



III.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

In this case, the veteran claims service connection for a 
cervical spine disability that he relates to his military 
service, specifically, his 1967 automobile accident. However, 
the Board notes that there is no competent and probative 
evidence of a nexus between any currently-diagnosed cervical 
spine disability and the veteran's military service.  The 
service medical and investigative records show 
hospitalization of the veteran in 1967 and 1968 for residuals 
of an automobile accident; however, these records are  
negative for involvement of the cervical spine, and there was 
no cervical spine pathology on examination.  The first 
objective evidence of a cervical spine disability was the 
degenerative disc space narrowing and neural foraminal 
stenosis noted on January 2002 VA X-rays, over 33 years post 
service.  That disorder was not then medically related to any 
incident of his military service; rather, the veteran gave 
only an 8-year history of neck stiffness and aching.  
Although subsequent post-service VA medical records show 
continuing evaluation of the veteran for neck complaints 
including DJD and torticollis in August 2002, no physician 
has linked any such cervical pathology to any incident of the 
veteran's military service.  

On the contrary, the sole pertinent opinion on the question 
of medical nexus is the January 2002 VA examiner's opinion 
finding the veteran's current neck disability unrelated to 
his 1967 in-service accident.  The Board ascribes great 
probative value to the 2002 VA examiner's opinion, inasmuch 
as it was arrived at following the physician's review of the 
veteran's service and post-service medical records, as well 
as current examination of the veteran.  Significantly, 
neither the veteran nor his representative has presented or 
alluded to the existence of any medical opinion that supports 
his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current cervical spine disability and his military service.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the claim for service connection 
for a cervical spine disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

1.  Right Femur

Historically, the veteran's service-connected right femur 
fracture residuals have been rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5255.  By rating 
action of February 1969, service connection for that disorder 
was granted and a 10 percent rating assigned from January 14, 
1968.  The veteran filed a claim for increase in April 2001.

Under DC 5255, malunion of either femur warrants a 10 percent 
rating when the disability results in slight knee or hip 
disability.  A 20 percent rating requires that the malunion 
produce moderate knee or hip disability. A 30 percent rating 
requires that the malunion produce marked knee or hip 
disability.  Fracture of the surgical neck of either femur 
warrants a 60 percent rating if the fracture results in a 
false joint.  Fracture of the shaft or anatomical neck of 
either femur with nonunion also warrants a 60 percent rating 
when there is no loose motion and weight-bearing is preserved 
with the aid of a brace.  An 80 percent rating requires 
nonunion of a spiral or oblique fracture with loose motion.

Under DC 5253, limitation of rotation of either thigh 
warrants a 10 percent rating when toe-out of the affected leg 
cannot be performed to more than 15 degrees.  Limitation of 
adduction of either thigh warrants a 10 percent rating when 
the legs cannot be crossed due to the limitation.  Limitation 
of abduction of either thigh warrants a 20 percent rating 
when motion is lost beyond 10 degrees.  

Under DC 5252, limitation of flexion of either thigh to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 20 degrees.  A 40 
percent rating requires that flexion be limited to 10 
degrees.

Under DC 5251, limitation of extension of either thigh to 5 
degrees warrants a 10 percent rating.  10 percent is the 
maximum rating available under DC 5251.

Under DC 5250, favorable ankylosis of either hip warrants a 
60 percent rating.  A 70 percent rating requires intermediate 
ankylosis.  A 90 percent rating requires unfavorable or 
extremely unfavorable ankylosis which prevents the foot from 
reaching the ground and necessitates crutches.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees. See 38 C.F.R. § 4.71, 
Plate II.   

Considering the evidence of record from 2001 to 2005 in light 
of the above-noted criteria, the Board finds that an 
increased rating for right femur fracture residuals is not 
warranted.  

During that period, the veteran's right femur fracture 
residuals were manifested by complaints of pain and stiffness 
in the right hip, and some difficulty with prolonged walking.  
Although on 2002 VA examination the veteran walked with a 
cane, the examiner noted that this was not for any service-
connected right lower extremity disability, but rather due to 
non-service-connected brain stem problems, diagnosed as 
central pontine myelinolysis with severe spastic bi-
hemiparesis.  Although there was some hip stiffness with 
limited abduction and terminal flexion, there was only slight 
loss of external rotation.  Moreover, there was no right knee 
swelling, malalignment, or loss of flexion, and the knee was 
stable in all areas, lacking only 20 degrees of full 
extension.  X-rays showed an intact right hip joint, a healed 
fracture deformity in the proximal femoral shaft, and only 
mild right knee degenerative change.  

On the most recent comprehensive VA examination in 2004, the 
veteran complained of pain and stiffness in the right hip and 
thigh, but denied heat or redness in any right leg joint, and 
he took no medication for his pain.  He used a cane, but this 
was for his non-service-connected central pontine 
myelinolysis neurological problem, which involved a tremor 
and other problems.  He had had no known episodes of 
dislocation or recurrent subluxation of the right leg joints, 
and the physician attributed his balance problems to the non-
service-connected central pontine myelinolysis episode.  His 
everyday activities such as dressing took a lot more time, 
partly due to his leg pain, and he was unable to walk for 
prolonged distances.  Although the veteran ambulated with a 
stiff right leg and leaned to the right, with circumduction 
of the left leg when not using a cane, manual muscle testing 
was essentially 5/5 throughout the right lower extremity, and 
there was no erythema or warmth about the right hip region.  
There was only mild right knee suprapatellar effusion, with 
no pain on right knee palpation.  On range of motion testing, 
both active and passive hip flexion was from 0 to 86 degrees 
without pain, and also without pain after 5 repetitive 
motions (the normal hip flexion range being 0 to 125 
degrees).  Both active and passive right hip extension was to 
0 degrees with some discomfort; after 5 repetitive motions, 
he lacked full extension by 9 degrees to the point of 
discomfort (the normal hip extension range being 0 to 30 
degrees).  Right hip adduction was without pain passively and 
actively.  Passive adduction was from 0 to 12 degrees, and 
from 0 to 16 degrees after 5 repetitive motions; active 
adduction was from 0 to 14 degrees, and from 0 to 15 degrees 
after 5 repetitive motions (the normal hip adduction range 
being from 0 to 25 degrees).  Right hip abduction was without 
pain passively and actively.  Passive abduction was from 0 to 
16 degrees, and the same after 5 repetitive motions; active 
abduction was from 0 to 22 degrees, and from 0 to 23 degrees 
after 5 repetitive motions (the normal hip abduction range 
being from 0 to 45 degrees).  Both external and internal 
right hip rotation was without pain actively and passively.  
Passive external hip rotation was from 0 to 26 degrees, and 
from 0 to 25 degrees after 5 repetitive motions; active 
external rotation was from 0 to 20 degrees, and from 0 to 21 
degrees after 5 repetitive motions (the normal hip external 
rotation range being from 0 to 60 degrees).  Passive internal 
hip rotation was from 0 to 22 degrees, and from 0 to 20 
degrees after 5 repetitive motions; active internal hip 
rotation was from 0 to 14 degrees, and from 0 to 15 degrees 
after 5 repetitive motions (the normal hip internal rotation 
range being from 0 to 40 degrees).  Right knee extension was 
to 0 degrees both passively and actively, and after 5 
repetitive motions.  Flexion was painless both actively and 
passively.  Passive flexion was from 0 to 110 degrees, and 
from 0 to 115 degrees after 5 repetitive motions; active 
flexion was from 0 to 103 degrees, including after 5 
repetitive motions.  The diagnoses included service-connected 
right femur fracture with intramedullary rod fixation, with 
chronic residual hip pain and infrequent thigh pain, and 
right knee DJD by X-ray in the medial compartment with 
chronic residual pain.

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 20 percent rating for right femur fracture residuals 
under any applicable rating criteria: that is, moderate knee 
or hip disability under DC 5255; limitation of thigh 
abduction with motion lost beyond 10 degrees under DC 5253; 
or limitation of thigh flexion to 30 degrees.  The Board 
notes that 10 percent is the maximum rating available for 
limitation of thigh extension under DC 5251, and that a 
rating under DC 5250 for hip ankylosis is not appropriate in 
this case, where the 2004 VA examiner specifically found that 
there was no evidence of such ankylosis.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for right femur fracture residuals during the 
period in question.  On the most recent comprehensive VA 
examination in 2004, the veteran complained of pain and 
stiffness in the right hip and thigh, and fatigability and 
lack of endurance in the right hip, but he took no medication 
for his pain, and had had no flare-ups of his right leg joint 
problems, other than a "lightening bolt"-type of sensation 
in the right thigh that only occurred about twice a year for 
a split second.  Significantly, the examiner noted that the 
veteran experienced no functional impairment during such 
flare due to its very short duration.  Muscle strength was 
essentially 5/5 throughout the right lower extremity.  The 
examiner commented that active right knee motion was not to 
the same degree as passive motion, and that active internal 
and external hip rotation was less overall than passive 
rotation, but these differences were to a mild degree.  
Otherwise, the veteran described no pain on motion, other 
than some discomfort with right hip extension.  Regarding 
flare-ups, the examiner noted that 5 repetitive motions were 
done during range of motion testing, and that the veteran 
noted no flare-ups of pain other than a split-second of thigh 
pain about twice a year which did not produce any functional 
loss.  Moreover, the veteran stated that he left his last 
employment as a meat cutter in 2001 due to his non-service-
connected neurological disability; he had not lost time or 
had any productivity problems at work because of his service-
connected right leg disability.  On that record, accordingly, 
there is no basis for the Board to find that, during flare-
ups or with repeated activity, the veteran experiences any 
38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-particularly, 
pain-that is so disabling as to warrant assignment of the 
next higher rating under DC 5252 or 5253.   

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for right femur fracture residuals must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 

2.  Right Tibia and Fibula

Historically, the veteran's service-connected right tibia and 
fibula fracture residuals have been rated under the 
provisions of 38 C.F.R. § 4.71a, DC 5262.  By rating action 
of February 1969, service connection for that disorder was 
granted and a      10 percent rating assigned from January 
14, 1968.

Under DC 5262, malunion of the tibia and fibula warrants a 10 
percent rating when the disability results in slight knee or 
ankle disability.  A 20 percent rating requires moderate knee 
or ankle disability.  A 30 percent rating requires marked 
knee or ankle disability.  A 40 percent rating requires 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  

Under DC 5271, moderate ankle limitation of motion warrants a 
10 percent rating.  A 20 percent rating requires marked 
limitation of motion.

Under DC 5270, ankylosis of an ankle warrants a 20 percent 
rating if the ankle is fixed in plantar flexion at an angle 
of less than 30 degrees.  Higher ratings of 30 and        40 
percent are available for more severe ankylosis and 
deformity.

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that extension be limited to 15 degrees. A 30 
percent rating requires that extension be limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.

Under DC 5256, favorable ankylosis of a knee warrants a 30 
percent rating.  Higher ratings of 40, 50, and 60 percent are 
available for more severe ankylosis.

Under DC 5275, shortening of the bones of a lower extremity 
of 1.25 to 2 inches warrants a 10 percent rating.  Higher 
ratings of 20, 30, 40, 50, and 60 percent are available for 
greater shortening.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  Standard range 
of knee flexion and extension is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.   

Considering the pertinent evidence of record since the April 
2001 claim for increase, in light of the above-noted 
criteria, the Board finds that an increased rating for right 
tibia and fibula fracture residuals is not warranted.  

The veteran's right tibia and fibula fracture residuals have 
been manifested by complaints of pain and stiffness in the 
knee and ankle, and some difficulty with prolonged walking.  
Although on 2002 VA examination, the veteran walked with a 
cane, the examiner noted that this was not for any service-
connected right lower extremity disability, but rather due to 
non-service-connected brain stem problems, diagnosed as 
central pontine myelinolysis with severe spastic bi-
hemiparesis.  Moreover, there was no right knee swelling, 
malalignment, or loss of flexion, and the knee was stable in 
all areas, lacking only 20 degrees of full extension.  There 
was some ankle stiffness, but no swelling or loss of motion, 
and the ankle was stable.  X-rays showed only mild right knee 
degenerative change; old, healed fracture deformities of the 
distal tibial and fibular shaft, without evidence of recent 
disclocation; and suspected mild degenerative changes within 
the ankle mortise joint. 

On the most recent comprehensive VA examination in 2004, the 
veteran complained of pain and stiffness in the right ankle; 
ankle weakness and swelling; and fatigability and lack of 
endurance in the right ankle.  However, he denied heat or 
redness in any right leg joint, and took no medication for 
his pain.  Moreover, he had had no pertinent flare-ups of his 
right leg joint problems, and he only used a cane for his 
non-service-connected central pontine myelinolysis 
neurological problem, which involved a tremor and other 
problems.  He had had no known episodes of dislocation or 
recurrent subluxation of the right leg joints.  His right leg 
pain limited his ability to get in and out of the shower, as 
he had difficulty picking up his right foot.  However, the 
physician attributed his balance problems to the nonservice-
connected central pontine myelinolysis episode.  His everyday 
activities such as dressing took a lot more time, partly due 
to his leg pain, and he was unable to walk for prolonged 
distances.  

On current examination, the veteran ambulated with a stiff 
right leg and leaned to the right, with circumduction of the 
left leg when not using a cane.  Manual muscle testing was 
essentially 5/5 throughout the right lower extremity, except 
for weakness noted (actively, ankle dorsiflexion was less 
than 3/5, but resistance strength was 4/5).  Significantly, 
there was no right ankle malalignment with weight-bearing in 
a static standing position, nor was there erythema or warmth 
about the right ankle region.  There was pain on palpation of 
the right ankle above the medial malleolus, but nowhere else.      

Moreover, right knee extension was to 0 degrees both 
passively and actively, and after 5 repetitive motions.  
Flexion was painless both actively and passively.  Passive 
flexion was from 0 to 110 degrees, and from 0 to 115 degrees 
after              5 repetitive motions; active flexion was 
from 0 to 103 degrees, including after         5 repetitive 
motions.  Right ankle dorsiflexion and plantar flexion were 
painless.  Passive dorsiflexion was from 0 to 2 degrees, 
including after 5 repetitive motions; active dorsiflexion 
lacked 4 degrees to neutral, and lacked 3 degrees to neutral 
after 5 repetitive motions.  Passive plantar flexion was from 
0 to 29 degrees, and from     0 to 31 degrees after 5 
repetitive motions; active plantar flexion was from 4 to        
36 degrees, and from 3 to 35 degrees after 5 repetitive 
motions.  The diagnoses included service-connected tibia and 
fibula fractures of the right ankle in the distal shafts, 
with chronic residual stiffness/pain complaints and DJD 
suspected within the ankle mortise by 2002 X-rays.

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 20 percent rating for right tibia and fibular 
fracture residuals under any applicable rating criteria: that 
is, moderate knee or ankle disability under DC 5262; overall 
marked limitation of ankle motion under DC 5271; limitation 
of knee flexion to 30 degrees under DC 5260; or limitation of 
knee extension to 15 degrees under DC 5261.  In this regard, 
the Board notes that there was no loss of ankle motion on the 
2002 VA examination, and while ankle dorsiflexion was limited 
on the 2004 VA examination, the veteran repeatedly 
demonstrated very good ankle plantar flexion, resulting in no 
more than moderate limitation of ankle motion overall.  While 
the veteran's right knee lacked 20 degrees of extension on 
2002 VA examination, extension had significantly improved to 
0 degrees on the most recent 2004 VA examination, and that 
improvement was sustained on 5 repetitive motions.  The Board 
also notes that a rating under either DC 5270 or 5256 for 
ankle or knee ankylosis is not appropriate in this case, 
where the 2004 VA examiner specifically found that there was 
no evidence of such ankylosis.  Likewise, the Board notes 
that there is no basis for rating the disability under DC 
5275, inasmuch as no residual shortening of the bones of the 
right lower extremity from the tibia and fibula fractures has 
been objectively demonstrated.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for right tibia and fibula fracture residuals 
during the period in question.  On the most recent 
comprehensive VA examination in 2004, the veteran complained 
of pain and stiffness in the right ankle; ankle weakness and 
swelling; and fatigability and lack of endurance in the right 
ankle, but he took no medication for his pain, and had had no 
pertinent flare-ups of his right leg joint problems.  Muscle 
strength was essentially 5/5 throughout the right lower 
extremity.  The examiner commented that there appeared to be 
some right ankle weakness, based upon the fact that range of 
motion was not as good for dorsiflexion actively as it was 
passively, and active right knee motion was not to the same 
degree as passive motion, but these differences were only to 
a mild degree.  Otherwise, the veteran described no pertinent 
pain on motion.  Regarding flare-ups, the examiner noted that 
5 repetitive motions were done during range of motion 
testing, and that the veteran noted no pertinent flare-ups of 
pain.  Moreover, the veteran stated that he left his last 
employment as a meat cutter in 2001 due to his non-service-
connected neurological disability; he had not lost time or 
had any productivity problems at work because of his service-
connected right leg disability.  On that record, accordingly, 
there is no basis for the Board to find that, during flare-
ups or with repeated activity, the veteran experiences any 
38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-particularly, 
pain-that is so disabling as to warrant assignment of the 
next higher rating under DCs 5260, 5261, or 5271.   

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for right tibia and fibula fracture 
residuals must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 




ORDER

Service connection for a cervical spine disability is denied.

A rating in excess of 10 percent for right femur fracture 
residuals is denied.

A rating in excess of 10 percent for right tibia and fibula 
fracture residuals is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


